August 29, 2008


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042
Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794

RE:   Case Number:  07-0085
      Court of Appeals Number:  06-05-00036-CV
      Trial Court Number:  2003-481

Style:      BROOKSHIRE GROCERY COMPANY
      v.
      BARBARA GOSS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Debbie Autrey    |
|   |Ms. Jenica Turner    |
|   |Ms. Kimberly Paige   |
|   |Harris               |